Name: Commission Regulation (EEC) No 811/81 of 30 March 1981 on the issue of import licences on 6 April 1981 for sheepmeat and goatmeat products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 81 Official Journal of the European Communities No L 84/ 13 COMMISSION REGULATION (EEC) No 811/81 of 30 March 1981 on the issue of import licences on 6 April 1981 for sheepmeat and goatmeat products originating in Yugoslavia HAS ADOPTED THIS REGULATION : Article 1 The Member States shall , on 6 April 1981 , issue the import licences provided for in Regulation (EEC) No 644/81 and applied for from 16 to 20 March 1981 on the following conditions : (a) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for, originating in Yugoslavia, shall be reduced by 43-88 % ; (b) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for, originating in Yugoslavia, shall be reduced by 98-344 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( J ), as last amended by Regulation (EEC) No 3446/80 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 644/81 (3 ) provides for the importation of certain sheepmeat and goatmeat products originating in Yugoslavia on special terms up to 6 July 1981 ; whereas it is neces ­ sary to authorize the issue of import licences for the said products ; Whereas the quantities in respect of which licence applications have been lodged exceed the quantities provided for in Regulation (EEC) No 644/81 ; whereas the quantities applied for should therefore be reduced by a single percentage figure, Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 183, 16 . 7 . 1980, p . 1 . (2 ) OJ No L 359 , 31 . 12. 1980, p . 16 . (3) OJ No L 68, 13 . 3 . 1981 , p . 14.